                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DMSION

                                   NO. 5:20-CR-533-lD

UNITED STATES OF AMERICA                        )
                                                )
                     v.                         )    ORDER TO SEAL
                                                )
AMANDA MCLEOD                                   )
                                                )




         Upon motion of the United States, it is hereby ORDERED that Docket Entry

Number 31 and its accompanying Order in the above-captioned case be sealed by the

Clerk.

         It is FURTHER ORDERED that the Clerk provide copies of the filed sealed

documents to the United States Attorney and Defendant's attorney.

         SO ORDERED.

         This the   (j    day of April, 2021.




                                           J   ES C. DEVER III
                                           United States District Judge




          Case 5:20-cr-00533-D Document 33 Filed 04/19/21 Page 1 of 1
